Citation Nr: 0009352	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-27 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from January 1992 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Louis, Missouri.

A review of the record reveals that in an October 1997 
substantive appeal (Form 9), the veteran indicated that he 
desired a travel Board hearing at the local RO.  A letter 
notifying the veteran that a travel Board hearing was 
scheduled in January 2000 was mailed to his last known 
address, and was not returned to the RO as undeliverable.  A 
handwritten note in the claims folder indicates that the 
veteran failed to appear for his travel Board hearing. The 
"duty to assist" is not a one way street, and the veteran 
can not stand idle when the duty is invoked by failing to 
provide important information or otherwise failing to 
cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd 
on reconsideration, 1 Vet. App. 460 (1991); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In view of the 
foregoing, the case will be processed as though the veteran's 
travel Board hearing request has been withdrawn.  38 C.F.R. 
§ 20.704(d) (1999).

The Board notes that during the pendency of the appeal, the 
RO granted a 10 percent evaluation for the veteran's service-
connected headaches.  While the veteran appealed the RO's May 
1997 rating decision granting a noncompensable evaluation for 
headaches, the subsequent partial grant of 10 percent does 
not terminate the issue on appeal.  The United States Court 
of Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that where a veteran has filed a notice of disagreement 
(NOD) as to the assignment of a disability evaluation, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran's appeal originally included the issues of 
entitlement to service connection for a sinus disorder, and 
entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the right hip.  The Board notes that a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
In January 1998 correspondence, the veteran stated that he 
wanted to withdraw the issues of entitlement to service 
connection for a sinus disorder, and entitlement to an 
initial evaluation in excess of 10 percent for osteoarthritis 
of the right hip from appellate review.  The Board finds that 
this constitutes the requisite "writing" to withdraw the 
issues.  Consequently, the only issue currently before the 
Board for review is entitlement to an initial evaluation in 
excess of 10 percent for headaches.  Accordingly, the Board 
will limit its consideration to that issue.

In accordance with the recent case of Fenderson v. West, 12 
Vet. App. 119 (1999), the issue in this case has been 
rephrased to reflect that the veteran is appealing the 
initial evaluation assigned for his headaches.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to the claim.  

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.  

3.  The veteran's service-connected headaches are manifested 
by complaints of "severe and overwhelming" daily headaches 
that last for at least 2 hours.


CONCLUSION OF LAW

The schedular criteria for an initial rating of 30 percent 
for headaches have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, a May 1997 rating decision granted service 
connection for headaches, and assigned a noncompensable 
evaluation.  That decision was based on service medical 
records reflecting complaints of headaches following an 
elective septorhinoplasty in April 1996, and a diagnosis of 
recurrent sinus headaches on VA examination in March 1997. 

The veteran reported daily headaches during VA outpatient 
treatment in July 1997.

In July 1997, the veteran filed a notice of disagreement 
(NOD) with the noncompensable evaluation assigned for his 
service-connected headaches.  Therein, he reported 
experiencing "severe headaches approximately every other 
day," lasting from two to 12 hours.  He explained that the 
headaches prevented him from being productive.  The veteran 
submitted a substantive appeal (Form 9) in October 1997, 
perfecting his appeal.

A January 1998 VA outpatient treatment record notes 
complaints of migraine headaches.  The veteran related that 
he experienced these headaches approximately two to three 
times a week, and indicated that they lasted from two hours 
to "all day."  Headaches were diagnosed. 

Based on this evidence, a February 1998 rating decision 
granted a 10 percent evaluation for the veteran's service-
connected headaches.

A June 1998 VA neurology consultation report notes a history 
of headaches since the veteran underwent a rhinoplasty during 
service in 1996.  While the veteran reported experiencing 
daily headaches, he indicated that the "bad" headaches 
occurred one to two times per week, lasting at least two 
hours.  He described the headaches as a persistent, dull and 
throbbing ache, and denied experiencing nausea or obvious 
photophobia.  A neurological examination was essentially 
normal.  The physician commented that the veteran's headaches 
appeared to have some migrainous component overlying sinus 
headaches. 

A July 1998 record notes that the veteran's headaches had 
improved slightly.  Chronic headaches were diagnosed.

During VA outpatient treatment in October 1998, the veteran 
denied improvement of his service-connected headaches over 
the previous three months. 

A November 1998 electroencephalogram (EEG) revealed 
abnormalities indicative of focal cortical dysfunction, 
presumably structural, affecting the anterior temporal region 
of the brain.

An April 1999 magnetic resonance imaging (MRI) study of the 
brain was normal with no evidence of mass, edema or midline 
shift.

During a June 1999 VA psychiatric examination, performed in 
conjunction with an unrelated claim, the veteran gave a 
history of "severe and overwhelming" daily headaches since 
undergoing surgery to repair a deviated septum approximately 
three years earlier.  He reported that he continued to work 
on a full time basis as a correctional officer at a federal 
medical prison.

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. 5107.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  Once it has been determined that 
a claim is well grounded, VA has a statutory duty to assist 
in the development of evidence pertinent to the claim.  38 
U.S.C.A. 5107.  The Board is satisfied that all relevant 
facts have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
Notably, however, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, in, it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings. The Board will review the service-connected 
disability in relation to its history and the nature and 
extent of the current disability to determine the proper 
evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The veteran's service-connected headaches are evaluated as 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Diagnostic Code 8100 provides that migraines with very 
frequently completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 
50 percent evaluation.  With characteristic prostrating 
attacks occurring on an average once a month over the last 
several months, a 30 percent evaluation is warranted.  With 
characteristic prostrating attacks averaging one in 2 months 
over the last several months, a 10 percent evaluation is 
warranted.  With less frequent attacks, a noncompensable 
evaluation is warranted.

The Board does not doubt that the veteran has a chronic 
headache disorder productive of disability.  Nor does the 
Board doubt the good faith of the veteran's belief that his 
service-connected disability warrants an evaluation in excess 
of 10 percent under the controlling rating criteria.  After a 
review of the complete record, the Board agrees that the 
facts of this case support an increased rating.  In essence, 
the clinical evidence, the veteran's own description of his 
symptoms, and the competent medical evidence of record 
demonstrate the presence of headaches productive of 
prostrating attacks of the frequency required to support a 
rating in excess of 10 percent.   

The Board acknowledges that the veteran described "severe 
and overwhelming" daily headaches over the previous three 
years during the June 1999 VA psychiatric examination.  His 
own description of the headaches are evidence that he 
experiences prostrating attacks.  He reported that he worked 
on a full time basis, and did not indicate that he missed any 
time from work due to his service-connected headaches. Given 
this evidence, it is clear that the veteran essentially has 
characteristic prostrating attacks occurring on an average of 
one a month over the last several months, but not "very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability."  Therefore, 
the record does show that the claimant's disability produces 
manifestations that meet or more nearly approximate the 
criteria for a rating in excess of the compensation award 
currently in effect.

In evaluating a disability, the VA is required to consider 
the functional impairment caused by the specific disability.  
38 C.F.R. § 4.10 (1999).  Each disability must be evaluated 
in light of the medical and employment history, and from the 
point of view of the veterans working or seeking work.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  As 
noted above, the veteran has reported that he is employed on 
a full time basis.  Moreover, his statements as to the 
frequency of his headaches have varied over the course of the 
past several years, and a review of the medical records 
warrants an initial rating of 30 percent.  In this regard, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), and resolved the benefit of the doubt in the 
veteran's favor.

In deciding the veteran's claim, the Board has considered the 
Court's recent determination in Fenderson and whether he is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  The Board 
finds that the evidence supports the conclusion that there 
was no actual variance in the severity of the veteran's 
service connected disability during the appeal period.  
Accordingly, the Board finds that the veteran's disability 
evaluation should be 30 percent during the appeal period. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 
8100.


ORDER

Entitlement to an initial evaluation of 30 percent for 
headaches is granted, subject to the law and regulations 
governing the payment of monetary benefits.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

